Citation Nr: 1129272	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic otitis media and the residuals thereof.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the United States Navy from November 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Following notification of that rating action, the Veteran appealed to the Board.  Subsequently, the Veteran proffered testimony before the undersigned Veterans Law Judge, sitting in Winston-Salem, in May 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service treatment records show that the Veteran received treatment for otitis media.  

2.  The Veteran has been diagnosed as suffering from recurrent otitis media.  He also suffers from vertigo, bilateral hearing loss, and tinnitus.  

3.  The Veteran has asserted that he has suffered from recurrent otitis media since leaving the Navy in 1946.  

4.  Two medical doctors have opined that the Veteran has continued to suffer from recurrent otitis media since service, and that he now suffers from the residuals of that condition, to include bilateral hearing loss, vertigo, and tinnitus.  The examiners have concluded that the recurrent otitis media is related to the Veteran's military service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the Veteran's recurrent otitis media began during or was otherwise caused by his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issue on appeal given the favorable nature of the Board's decision on this issue.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As previously reported, the Veteran has asserted that he has continued to suffer from recurrent otitis media since being discharged from the US Navy.  The Veteran has written and testified that while on active duty, he was subjected to being in cold water as a result of his additional duties and training.  He claims that as a result of being in the water, he developed otitis media.  The service treatment records indicate that in February 1945, the Veteran was diagnosed with severe, possibly acute, otitis media.  He received treatment for the condition and returned to full duty.  Upon his release from service, the end-of-enlistment examination indicates that a disease of the ear was not found.  See Report of Physical Examination, July 13, 1946.  

The Veteran seeks service connection for otitis media.  The Veteran asserted that since leaving the Navy, he has experienced recurrent bouts of ear infections and that these infections affected both ears.  

The Veteran underwent a VA medical examination of his ears in September 2007.  Upon completion of the examination, the examiner concluded that while the Veteran had repeated ear infections and poor middle ear function, such conditions were related to or caused Eustachian tube dysfunction, which was not related to service.  

Contrary to the opinion provided by the VA examiner are private doctors' opinions that have been submitted by the Veteran.  More specifically, an opinion provided in April 2007 stated the following:

	. . . He was examined prior to this event [when he was diagnosed with otitis media in service] when he entered the service in 1944 and had no previous history of otitis media.  [The Veteran] has since that time suffered recurrent otitis media episodes and continually treated since that time and this along with continued loss of hearing has resulted in recurrent chronic ear infections. . . 

In conclusion, the patient suffered otitis media directly resulting from basic training and firefighting school where water was sprayed and frozen onto his head causing significant otitis media which was diagnosed continuously from 2/1/1945 until present.  This has resulted in vertigo, tinnitus, and significant hearing loss directly as a result of this initial injury. . . . 

A second letter was provided by the same private doctor in June 2008.  In that letter, the examiner acknowledged the VA examiner's opinion and he further conceded that the Veteran suffered from Eustachian tube dysfunction.  However, the medical doctor went on to write that it was his belief that the Veteran recurrent otitis media with severe bone degradation of bilateral mastoid and loss of hearing was due to his military service and the condition he suffered therein.  

A second private doctor's opinion, dated August 2008, is also of record.  In that letter, the medical doctor opined that the Veteran's ear infections, hearing loss, vertigo, and tinnitus were all related to the otitis media the Veteran was diagnosed with while he was on active duty.  

As reported above, the Veteran and his wife provided testimony before the undersigned VLJ in May of 2011.  During that hearing, the Veteran described the initial incident which led to the development of the inservice ear infection.  He further chronicled the symptoms and manifestations he had experienced since that incident.  Moreover, the Veteran's wife of sixty-four years testified to the recurrent ear infections that he had suffered from over the years.  She reported that they had attempted to obtain medical records that would confirm the Veteran's long history of otitis media but that the doctors who had provided treatment to her husband had long since retired or had passed away.  As such, their records were no longer available.  Both parties then described the symptoms and manifestations the Veteran suffered therefrom, which included symptoms and treatments that could be observed by the Veteran's spouse.  

In determining whether evidence submitted by an Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements over the course of this appeal have been affirmed, or at least bolstered, by the written statements made by the two doctors and the testimony proffered by his wife.  His statements concerning the inservice bilateral ear infection and the chronicity of symptoms that he has experienced since that time have remained consistent through this appeal.  The Board finds that this evidence is competent, credible, and probative, and that it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

With regard to specific evidence, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this instance, the record contains a VA examiner's opinion that does not support the Veteran's claim and two private physicians' opinions that affirm the Veteran's assertions.  With respect to the two private opinions, the doctors pointed to established facts in their opinions.  The Board further notes that the examiners provided analysis which bolstered their statements and reviewed the available pertinent medical records.  In the case of the VA examiner, that examiner did not provide any type of a rationale to support his conclusion that the disability was not related to service.  Unlike the private doctors, the examiner did not discuss all of the salient facts and he failed to offer a rationale for all conclusions presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Accordingly, the Board finds that the private medical opinions are more probative than the hypothesis offered by the VA examiner, and as such, support a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The record presents an inservice diagnosis of otitis media and a current diagnosis of recurrent chronic otitis media with residuals.  Two private physicians have etiologically linked the current condition with an event that occurred in service.  Additionally, the Veteran has provided competent, credible and probative information concerning the continuity of symptoms he has experienced with respect to otitis media since leaving the Navy many years ago.  Thus, the Board finds that with the resolution of reasonable doubt in the Veteran's favor, and as such, service connection for chronic otitis media and the residuals thereof is warranted.


ORDER

Entitlement to service connection for chronic otitis media and the residuals thereof is granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


